Opinion by
Judge Mencer,
Leonard T. Stechly (claimant) appeals from an order of the Unemployment Compensation Board of Review (Board) which denied him benefits for willful misconduct pursuant to Section 402(e) of the Unemployment Compensation Law, Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §802(e). We affirm.
Claimant was last employed as a transitman by Bethlehem Mines (employer). The Board found, on substantial evidence, that, during the period of January to May 1979, claimant was absent eleven times and tardy five times and that claimant was warned on several occasions in regard to his absenteeism and tardiness. The Board further found that, although claimant’s absences were excused by *547reason of illness, his tardiness in reporting to work was without good cause. The Board concluded that claimant was guilty of willful misconduct for “continued failure to report to work on time,” and this appeal followed.
Claimant’s argument that his conduct did not rise to the level of willful misconduct is completely meritless. This Court has consistently held that “tardiness, without good cause, especially when accompanied by past violations and warnings, constitutes willful misconduct.” Spicer v. Unemployment Compensation Board of Review, 47 Pa. Commonwealth Ct. 272, 275, 407 A.2d 929, 930 (1979). See also Bowers v. Unemployment Compensation Board of Review, 38 Pa. Commonwealth Ct. 171, 392 A.2d 890 (1978); Unemployment Compensation Board of Review v. Glenn, 23 Pa. Commonwealth Ct. 240, 350 A.2d 890 (1976); Marcantonio v. Unemployment Compensation Board of Review, 10 Pa. Commonwealth Ct. 204, 309 A.2d 462 (1973).
Accordingly, we enter the following
Order
Now, this 10th day of February, 1981, the order of the Unemployment Compensation Board of Review in the above captioned case, dated July 25, 1979, denying, benefits to Leonard T. Stechly, is hereby affirmed.